 Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 1 of 10




                                                Andrew B. Austin, Esq.
                                                P.O. Box # 54628
                                                Philadelphia, Pennsylvania, 19148
                                                +1 (610) 656-1956
                                                austin@stackhousegroup.com

Hon. Mitchell S. Goldberg
U.S. District Court
Eastern District of Pennsylvania
601 Market Street #7614
Philadelphia, Pennsylvania 19106-1797


VIA ECF

                                                September 30, 2019


RE:     Dankanich et al. v. Pratt et al., E.D. Pa. # 19-CV-735 (MSG)


Judge Goldberg:

Plaintiffs respectfully write to request that the Court set a scheduling conference
pursuant to Fed. R. Civ. P. 16 (b) (1) (B), or in the alternative hold a pre-motion
conference to discuss our anticipated motion to compel Defendants to satisfy their
obligations under Fed. R. Civ. P. 26 (f ).

It is well-settled that a motion to dismiss does not automatically stay discovery, nor is
there any order imposed such a stay here. Yet, Defendants have declined to partici-
pate in a discovery conference in clear violation of their obligations under the Federal
Rules. Rule 26 (f ) (1) requires the parties to “confer as soon as practicable—and in
any event at least 21 days before a scheduling conference is to be held or a scheduling
order is due under Rule 16 (b).” Under Rule 16 (b) (2), a scheduling order is due “as
soon as practicable, but unless the judge ﬁnds good cause for delay, the judge must




                                           1
 Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 2 of 10



Hon. Mitchell S. Goldberg                                         September 30, 2019


issue it within the earlier of 90 days after any defendant has been served with the
complaint or 60 days after any defendant has appeared.” Under Rule 16 (b) (1) (B)
a scheduling order must be issued after the receipt of a Rule 26(f ) report or after
consultation at a scheduling conference.

Defense Counsel ﬁrst appeared in this action on February 22nd 2019 (ECF Doc. #5),
more than seven months ago. As a matter of courtesy, Plaintiffs’ Counsel wanted
to allow time for the Court to dispose with Defendants’ Renewed Motion to Dis-
miss (ECF Doc. #11), in the belief that after the Defendants’ motion was denied, a
prompt settlement would likely result. However, as Defendants’ motion has been
outstanding for more than 120 days and Defendants have rebuffed all attempts at
settlement, Plaintiffs believe that aggressive litigation of their claims will likely be
necessary.

Defendants were contacted via email on Monday, September 23rd 2019 on this issue
via emailed letter. As it was expected that the Defendants would not wish to begin
discovery, Plaintiffs’ requested that Defendants either (a) ﬁle a Motion for Protective
Order to Stay Discovery or (b) schedule a Rule 26 conference as required (Ex. A).
This request was ignored by Defense Counsel without reply. On Friday, September
27th 2019, another email was sent repeating Plaintiffs’ reasonable request, denying
that a Rule 26 conference was “practicable” as “the Court has not scheduled a Rule
16 conference” and pointing to the Defendants’ outstanding motion to dismiss (Ex.
B).

While Defendants may wish otherwise, Plaintiffs’ pleadings were more than suffi-
cient to survive their Motion to Dismiss on some—if not all—of their claims. Yet
Defendants have unilaterally decided that they can simply decline to participate in
discovery under the Federal Rules without this Court’s explicit order. Not unrea-
sonably, Plaintiffs merely requested that they either “meet and confer” as required
or seek a stay of discovery from this Court, yet Defendants have entirely refused
and chosen instead to simply ignore their discovery obligations. Therefore, Plain-




                                           2
 Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 3 of 10



Hon. Mitchell S. Goldberg                                        September 30, 2019


tiffs request that the Court set a Rule 16 scheduling conference or in the alternative
hold a pre-motion conference to discuss Plaintiffs’ anticipated Motion to Compel
Defendants to satisfy their obligations under Rule 26 (f ).




                                               Sincerely,




                                               Andrew B. Austin, Esq.
                                               Attorney for Plaintiffs

cc:   Mr. Stephen Fogdall, Counsel for Defendants, via ECF




                                          3
Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 4 of 10




                      Exhibit A
                Letter to Defense Counsel
                  September 23rd 2019




                              4
 Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 5 of 10



Hon. Mitchell S. Goldberg — Exhibit A                                            September 30, 2019




                                                        Andrew B. Austin, Esq.
                                                        P.O. Box # 54628
                                                        Philadelphia, Pennsylvania, 19148
                                                        +1 (610) 656-1956
                                                        austin@stackhousegroup.com

         Stephen A. Fogdall, Esq.
         Schnader Harrison Segal & Lewis, LLP
         1600 Market Street #3600
         Philadelphia, Pennsylvania 19103-7286
         sfogdall@schnader.com


         VIA ELECTRONIC MAIL

                                                        September 23, 2019


         RE:     Rule 26(f )(1) Conference Scheduling
                 Dankanich et al. v. Pratt et al., E.D. Pa. # 19-CV-735 (MSG)


         Mr. Fogdall:

         As a courtesy to the both Court and yourself, I wanted to allow time for the Court to
         resolve your motion to dismiss. However, as it has now been greater than 120 days
         without any order, I feel that in the interests of my clients’ I must now move forward
         without its resolution.

         As I anticipate you will resist any discovery given the current posture, I simply ask
         that you ﬁle your motion for a protective order seeking a stay of discovery by the
         end of the week. Absent that, we can schedule our meet and confer “as soon as
         practicable” as required by Rule 26 which I expect would be no later than Tuesday
         of next week.

         While I would think you have largely put this case out of mind pending the resolution




                                                   1




                                                   5
 Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 6 of 10



Hon. Mitchell S. Goldberg — Exhibit A                                               September 30, 2019




         of your request for dismissal, it does not strike me that this delay forebodes well
         for your client. Therefore, I am again willing to offer settlement on the following
         terms: (1) The City Solicitor agrees to designate Dankanich and Marrandino and
         allow me to move forward with their claims against PPA, Conduent, and any of their
         employees, as may be appropriate; (2) The City Solicitor agrees not to interfere with
         prosecution of that case, including but without limitation, either seeking dismissal–
         or settlement– of that action without our consent; (3) We will not seek attorneys
         fees in this action; (4) The City can deny all allegations in this instant case; (5) This
         settlement will be via court order and subject to enforcement by the Court.

         Further, should it be useful information to your clients, while I expect Judge Gold-
         berg will rule in my client’s favor, I have discussed the possibility of dismissal with
         my clients, who have instructed me to appeal to the Third Circuit if necessary.

         As this offer is substantially the same as my previous offer four months ago, I do not
         expect it should take long for your clients to consider. Therefore I would require
         a response prior to Friday, September 27th 2019 at 5:00pm or your ﬁling of your
         protective order—whichever comes ﬁrst. Please further be advised that once the
         Court issues its order regarding your dismissal, you should not anticipate any further
         settlement offers without attorneys’ fees under § 1983.

         Have a great week, and I look forward to hearing from you soon.




                                                         Sincerely,




                                                         Andrew B. Austin, Esq.
                                                         Attorney for Plaintiffs




                                                    2




                                                    6
Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 7 of 10




                      Exhibit B
                 Emails between Counsel
               September 23rd–29th 2019




                              7
         Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 8 of 10



    Hon. Mitchell S. Goldberg — Exhibit B                                                September 30, 2019


                                                                    https://outlook.oﬀice.com/mail/search/id/AAQkA...




            Re: Dankanich v. Pratt (EDPa. #19-CV-735 MSG) - Rule 26 Conference

            Andrew Austin
            Fri 9/27/2019 3:00 PM
            To: Fogdall, Stephen <SFogdall@Schnader.com>
            Mr. Fogdall,

            Thank you for your response. I am disappointed that I must threaten sanc�ons to simply
            receive an acknowledgment of communica�on.

            However, your opinion is en�rely unjus�ﬁed: Absent a court order, you do not get to
            determine that discovery is not "prac�cal". It is our duty to engage in a Rule 26(f) conference
            as "soon as prac�cable" and there is no requirement for a Rule 16 conference to be
            scheduled--in fact the rules clearly state that one of the criteria to schedule a Rule 16
            conference is the par�es Rule 26 conference report--which as an experienced federal
            li�ga�on you are surely well-aware. Further, your discovery obliga�ons do not stop simply due
            to your mo�on to dismiss--which again, you are well-aware. The balance of your "factors" are
            en�rely without basis in law.

            As you do not wish to par�cipate in discovery, it is your obliga�on to seek a stay. As a
            courtesy, I ﬁrst wanted to allow the Court �me to resolve your mo�on, and then wanted to
            allow you �me to seek that stay. However at this point if you are refusing--which you are--to
            par�cipate in a Rule 26(f) conference as you are required, I have no choice but to report your
            unreasonable refusal to the Court.

            I will also note that you had a duty to communicate my clients' se�lement oﬀer to your
            clients. As a diligent lawyer, I can only assume that you did so. Absent your indica�on that you
            intend to make the necessary ﬁlings (or move forward with the conference as you are
            required) I will make appropriate ﬁlings.

            Have a great weekend.

            Andrew Aus�n

            From: Fogdall, Stephen <SFogdall@Schnader.com>
            Sent: Friday, September 27, 2019 2:49 PM
            To: Andrew Aus�n <aus�n@stackhousegroup.com>
            Subject: Re: Dankanich v. Pra� (EDPa. #19-CV-735 MSG) - Rule 26 Conference




            Mr. Austin, I am traveling and not in a position to respond on your unreasonable and



1 of 3                                                                                               9/30/19, 1:07 PM




                                                           8
         Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 9 of 10



    Hon. Mitchell S. Goldberg — Exhibit B                                               September 30, 2019


                                                                   https://outlook.oﬀice.com/mail/search/id/AAQkA...


            unilaterally imposed schedule. In any event, contrary to your assertion, it is not “practicable”
            to engage in a 26(f) conference and begin discovery when the Court has not scheduled a
            Rule 16 conference, there is a pending motion to dismiss, and the Court expressed deep
            skepticism about plaintiffs’ likelihood of success when it denied their motion for a
            temporary restraining order and preliminary injunction.

            Sent from my iPhone

            On Sep 27, 2019, at 1:45 PM, Andrew Austin <austin@stackhousegroup.com> wrote:


              {EXTERNAL EMAIL}



              Mr. Fogdall,

              I received neither acknowledgement nor response to my le�er dated September 23rd. If I
              fail to hear from you today (or receive no�ce that you've ﬁled for the necessary protec�ve
              order) I can only assume that you have no inten�on of complying with your discovery
              obliga�ons under Rule 26, nor intend to give me the courtesy of a response.

              Absent either, I will move forward next week with necessary ﬁlings, which may include a
              mo�on to compel and/or sanc�ons under Rule 37.

              I have a�ached the referenced le�er/email for your convenience. Thank you for your
              prompt a�en�on to this ma�er.

              Andrew Aus�n


              From: Andrew Aus�n
              Sent: Monday, September 23, 2019 1:05 PM
              To: Fogdall, Stephen <SFogdall@Schnader.com>
              Subject: Dankanich v. Pra� (EDPa. #19-CV-735 MSG) - Rule 26 Conference

              Mr. Fogdall,

              Please see a�ached le�er. Thank you.

              Andrew Aus�n

              <2019-09-23 Rule 26 Conference.pdf>




2 of 3                                                                                                9/30/19, 1:07 PM




                                                           9
     Case 2:19-cv-00735-MSG Document 22 Filed 09/30/19 Page 10 of 10



    Hon. Mitchell S. Goldberg — Exhibit B                                            September 30, 2019


                                                                https://outlook.oﬀice.com/mail/search/id/AAQkA...




         NOTICE: The information contained in this communication may constitute a conﬁdential or
         attorney-client privileged communication. If you have received this communication in error,
         do not read it. It is not intended for transmission to, or receipt by, any unauthorized persons.
         Please delete it from your system without copying it, and notify the sender by reply email or
         by calling (215) 751-2000, so that our address record can be corrected. Thank you.




3 of 3                                                                                             9/30/19, 1:07 PM




                                                       10
